DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolton et al. (US 2013/0289899) hereinafter known as Tolton, and further in view of Laufer (US 6,853,452) and Tolton et al. (US 2010/0102232) hereinafter known as Tolton II.
With regards to claim 1, modified Tolton discloses a method of detecting a leak of a hydrocarbon liquid (claim 1) and a gas filter correlation radiometer (Fig. 1), the method and device comprising the steps of:
traversing a target area ([0033]; Fig. 4) with a gas filter correlation radiometer [0041] having a field of view oriented towards the target area (Fig. 4), the gas filter correlation radiometer comprising a bandpass filter ([0022][0032]; 116) and a gas correlation cell ([0022][0032]; 114), the bandpass filter 116 being arranged to filter radiation passing through the gas correlation cell 114 in a first path and through an evacuated cell 118 in a second path [0022], the gas correlation cell containing a gas having a spectral band within the bandpass of the bandpass filter overlapping a spectral band of the hydrocarbon [0008];
a beam splitter 106 following the bandpass filter 116 providing a first path 110 through the gas filter correlation radiometer and a second path 112 through the gas filter correlation radiometer;
detecting radiation that has passed through the gas correlation cell to generate a first signal [0022][0029][0031];
detecting radiation that has passed through the evacuated cell to generate a second signal [0022][0027][0028]; and
comparing the first signal and the second signal to determine if the hydrocarbon is present in the target area [0032].
Tolton discloses the transmission of 100 ppm-m or pentane and methanol as a function of wavenumber in the 2700 to 3300 cm-1 region [0018][0042]. Tolton further teaches that the gas-filter correlation radiometer (GFCR) measures the integrated column concentration of natural gas between the helicopter and the ground [0032].
Tolton does not disclose a bandpass filter having a bandpass including at least part of the range of 4150 cm-1 to 4450 cm-1 and the first and second signals from the gas correlation cell and evacuated cell respectively, are compared over an integration period of 0.01 seconds or less.
Laufer discloses passive, remote device and method using differential absorption radiometer (DAR) or notch filter correlation radiometer (NFCR) technology to detect chemicals including gases (col. 1; lines 16-22). Laufer teaches that the remote devices suffer from noise components that can limit optical measurements and the fundamental limitation to all measurements is the statistical (or shot) noise that results from the discrete nature of photons and electrons. Shot-noise can be reduced by using a long integration time (col. 13-14; lines 58-8). Further, there are two sources which would limit the detection sensitivity of target agents by NFCR systems, detector noise as determined by the noise equivalent power (NEP) or the detectivity D*, and, for uncooled filters, thermal emission by the bandpass filters which will appear as a large DC component that also carries its own shot-noise. subtraction of the detector output comparison device of the reference photocurrent (from the reference cell) from the sample current (from the sample cell) will correct for that DC component however associated shot-noise associated cannot be subtracted. The shot-noise can only be reduced by cooling the filters, which would reduce their emission, or by a sufficiently long integration time (col. 24; lines 26-45). Finally, Laufer teaches that  for uncooled detectors, the effect of inherent noise may be reduced by long integration of about 10 ms (col. 27; lines 21-24).
In view of Laufer, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify the method of Tolton to compare the first and second signals from the gas correlation cell and evacuated cell over an integration period of 0.01 seconds (10 ms) or less. The motivation is to reduce shot noise in the gas filter correlation radiometer which would lead to optimal signal to noise ratio.
Tolton discloses that 100 ppm-m or pentane and methanol have a wavenumber in the 2700 to 3300 cm-1 region [0018].
Neither Tolton nor Laufer specifically disclose a bandpass filter having a bandpass including at least part of the range of 4150 cm-1 to 4450 cm-1. 
(Note: The wavenumbers of 4150 cm-1 to 4450 cm-1 corresponds to wavelengths of 2.4 µm to 2.25 µm, respectively. The range is within the near-infrared (NIR) region or short-wave infrared (SWIR) region. )
In the same field of endeavor, Tolton II discloses a method of detecting a target gas includes the step of traversing a target area with a gas-filter correlation radiometer (GFCR) having a field of view oriented towards the target area (Abstract). The reference further teaches that the GFRC is a remote sensing instrument that detects the presence of leaked natural gas [0068]. Tolton II further discloses a bandpass filter transmission profile that encompasses 4150 to 4600 cm-1, or 2.17 to 2.41 µm ([0063]; Fig. 6 and 7). Finally, the reference teaches that the narrow bandpass filter is utilized to cover an absorption band of the gas of interest [0012].
In view of Tolton II, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify the method of modified Tolton with a bandpass filter having a bandpass of 4150 to 4600 cm-1 (which overlaps the claimed range of 4150 cm-1 to 4450 cm-1). The motivation is to detect the presence of natural gas leaks from hydrocarbon gas species such as ethane or methane.

With regards to claim 2 and 7, modified Tolton discloses the method and device of claim 1 and 6 in which the bandpass includes at least part of the range 4175 cm-1 to 4275 cm-1.  (see the rejection of claim 1)

With regards to claim 3 and 8, modified Tolton discloses the method and device of claim 2 and 6 in which the bandpass includes a methane peak at 4350 cm-1. (see the rejection of claim 1)(Tolton II; Fig. 7)

With regards to claim 4 and 9, modified Tolton discloses the method and device of claim 1 and 6, in which the bandpass is included in the range of 4150 cm-1 to 4450 cm-1. (see the rejection of claim 1)

With regards to claim 5 and 10, modified Tolton discloses the method and device of claim 1 and 6, in which the gas correlation radiometer further comprises an InGaAs infrared detector. (Laufer; col. 12; lines 5-16; Indium Gallium Arsenide)

With regards to claim 11, the prior art of record fails to disclose or reasonably suggest, the method and device of claim 1, in which the gas filter correlation radiometer traverses the target area at an altitude of 300 meters or less. (Tolton [0039] teaches that the gas filter correlation radiometer mounted aircraft may operate at a height of 30 m and [0032] teaches of a helicopter that traverses a pipeline.)


With regards to claim 12, modified Tolton discloses the gas filter correlation radiometer of claim 6, configured to be mounted on a vehicle for traversing a target area at an altitude of 300 meters or less. (Tolton; Abstract; [0039]; 30 m)

With regard to claim 13, modified Tolton discloses a vehicle configured to traverse a target area at an altitude of 300 meters or less, the vehicle having mounted a gas filter correlation radiometer as claimed in claim 6. (see the rejection of claim 12)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Silny (US 2013/0327942)
Voight et al. (US 2011/0279744)
Waxman et al. (US 2017/0336281)
Lightowlers et al. (US 2010/0127217)
II et al. (US 2017/0160191)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/Primary Examiner, Art Unit 2884